DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,745,726 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on July 23, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Resis (registration number 32168) on 12/22/21.
The application has been amended as follows: 
In Claim 16, the singular word “step” was deleted and replaced with the plural word “steps”. 
On page 33, reference 29 contains a full website URL “http://www. Tappi.org/zziMIS-Data/Products/Water- retention-value-WRV.aspx.” which was deleted and replaced with “www.Tappi.org” 


Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are free of the prior art and recite definite claim language. 
The closest prior art is Inamdar (WO 2010/029568 A2). Inamdar teaches a two-step aqueous pretreatment of lignocellulose, the first step is an acid treatment at 150oC followed by an alkali treatment at 150oC with a wash step between the two pretreatment steps (p11, lines 8-17). The process includes further enzymatic treatment of cellulose after pretreatment (p5 lines 21-23).	Dottori (WO 2010/121348) teaches a pretreatment step of lignocellulose biomass in which during a solubilization step xylo-oligosaccharides are released (p2 lines 34-p3 line 4). 
	Yang (WO 2005 024037) teaches a method of treating a lignocellulose biomass with a nonspecific binding protein to block lignin from binding cellulose proteins, specifically BSA ([0035] and [0037]). 
	One would not have been motivated to combine these references because Inamdar teaches that the alkali step removes the lignin (p5 lines 16-19) and thus there would have been no need to block the lignin with a “lignin-blocking non-cellulolytic” protein as in instant application claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion
Claims 1-20 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:30 am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOGAN KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636